Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims priority from provisional application 62875730 (filed 07/18/2019).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claims fail to clearly link or associate the disclosed structure, material, or acts to the function recited in a claim invoking 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph:
Claim 41 recites limitation using “means for, step for, or generic placeholder” to perform a task as follow:
“means for measuring..." (line 3)
“means for generating…” (line 4)
“means for identifying…" (line 6)
“means for transmitting…” (line 8)
This limitation passes the 3-prong analysis set forth in MPEP 2181, hence it is presumed to invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  Applicant has provided no means for ascertaining the requisite structure, material, or acts for performing these tasks anywhere in the specification.  After careful review of the written description, the examiner has concluded that the written description is silent as to any corresponding structure, material, or acts for this means-plus-function.  
Applicant is required to:
Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or
         Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
         Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
         Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17, 29, and 31-42 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US 20210168574 A1, hereinafter ZHANG), in view of LUO et al. (US 20190116605 A1, hereinafter LUO).

Regarding claim 1, ZHANG teaches a method for wireless communication by a user equipment (UE), comprising (in general, see paragraphs 191-260, which related to SyncRef UE and monitoring UE, and their respective figures, in particular, see paragraphs 234-236 and 250-260 for detail): 
measuring beams; generating a signal metric for one or more beams based at least in part on the measuring of beams (see at least para. 234 along with para 193, 195 and 252, e.g. an UE takes a threshold and compares RSRP measurements of its 
identifying a sidelink configuration for synchronization signal transmission within a sidelink channel based at least in part on the signal metric (see at least para. 234-235 along with at least Table 5, e.g. when RSRP measurement is below the threshold, the UE (i.e. the SyncRef UE) transmits its own sidelink synchronization signal and MIB-SL (i.e., SL SS/PBCH)); and 
transmitting a synchronization signal via the sidelink channel based at least in part on the sidelink configuration (see at least para. 234 along with at least para. 250-252, e.g. SyncRef UE sends SL SS/PBCH).
ZHANG differs from the claim, in that, it does not specifically disclose measuring each beam of a plurality of beams; which is well known in the art and commonly used for effectively advancing beamforming communications and management.
LUO, for example, from the similar field of endeavor, teaches similar or known mechanism of measuring each beam of a plurality of beams (in general, see fig. 5 and its paragraphs, in particular, see at least para. 105, e.g. UE 502 can use the BRS to identify the beam and perform received power measurements on the BRS); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate LUO into the method of ZHANG for effectively advancing beamforming communications and management.

Regarding claim 2, ZHANG in view of LUO teaches transmitting an indicator of the sidelink configuration to a second UE via the sidelink channel.  (ZHANG, see at least para. 234 and at least Table 5, e.g. SyncRef UE transmits its own sidelink synchronization signal and MIB-SL (i.e., SL SS/PBCH))

Regarding claim 3, ZHANG in view of LUO teaches transmitting, via the sidelink channel, an information block having a flag that indicates the synchronization signal is being transmitted in coverage or out of coverage.  (ZHANG, see at least para. 234-235 and at least Table 5, e.g. whether the SyncRef UE is in coverage or out of the coverage, both can include signaling by DMRS or by an indication flag in NR MIB-SL)

Regarding claim 4, ZHANG in view of LUO teaches transmitting the synchronization signal comprises: transmitting the synchronization signal that corresponds to a synchronization signal identifier selected from an in coverage set or an out of coverage set.  (ZHANG, see at least para. 235 and 191, e.g. monitoring UE can use SyncRef UE SLSSID and in-coverage flag to determine synchronization priority)

Regarding claim 5, ZHANG in view of LUO teaches transmitting the synchronization signal comprises: transmitting the synchronization signal via the sidelink channel based at least in part on the signal metric satisfying a threshold specified in the sidelink configuration.  (ZHANG, see at least para. 234 along with para. 195, e.g. The UE takes the threshold (from higher signaling) and compares the RSRP 

Regarding claim 6, ZHANG in view of LUO teaches skipping a subsequent transmission of the synchronization signal via the sidelink channel based at least in part on an update to the signal metric not satisfying a threshold specified in the sidelink configuration.  (ZHANG, see at least para. 234, e.g. instead the UE, the gNB is the synchronization source that sends synchronization signal and MIB-SL upon RSRP comparison)

Regarding claim 7, ZHANG in view of LUO teaches generating the signal metric comprises: generating a reference signal measurement for each beam of the plurality of beams; selecting a defined number of the plurality of beams having a highest reference signal measurement based at least in part on the reference signal measurement for each beam; and generating the signal metric as a function of the reference signal measurement for the defined number of the plurality of beams.  (ZHANG, see at least para. 234 along with para 193 and 195, e.g. an UE takes a threshold and compares RSRP measurements of its cell with the threshold; LUO, see at least para. 105 and fig. 5, e.g. UE 502 can use the BRS to identify the beam and perform received power measurements on the BRS)

Regarding claim 8, ZHANG in view of LUO teaches the function is an average function, a maximum function, a minimum function, an average function for reference 

Regarding claim 9, ZHANG in view of LUO teaches the reference signal measurement is a reference signal receive power measurement, a signal to noise ratio, a signal to interference plus noise ratio, a reference signal receive quality measurement, a received signal strength indicator, or any combination thereof. (ZHANG, see at least para. 234 along with para 193 and 195, e.g. an UE takes a threshold and compares RSRP measurements of its cell with the threshold)

Regarding claim 10, ZHANG in view of LUO teaches identifying the sidelink configuration comprises: selecting a synchronization signal identifier from an in coverage set or an out of coverage set, wherein the transmitted synchronization signal corresponds to the selected synchronization signal identifier.  (ZHANG, see at least para. 235 and 191, e.g. respective subset of SL-SSIDs reserved for identifying SyncRefs in-coverage and out-of-coverage)

Regarding claim 11, ZHANG in view of LUO teaches identifying the sidelink configuration comprises: setting a flag in an information block for the sidelink configuration to indicate in coverage set or an out of coverage set.  (ZHANG, see at least para. 235 and at least Table 5, e.g. coverage flag in MIB-SL)

Regarding claim 12, ZHANG in view of LUO teaches identifying the sidelink configuration comprises: identifying the sidelink configuration that comprises a sidelink synchronization signal configuration for synchronization signal transmission via the sidelink channel based at least in part on the signal metric.  (ZHANG, see at least para. 234 along with para 193 and 195, e.g. the UE has to decide on its own whether to transmit the sidelink synchronization signals. The UE takes the threshold (from higher signaling) and compares the RSRP measurement of its cell to this value. If this RSRP measurement is below the threshold, it transmits its own sidelink synchronization signal and MIB-SL (i.e., SL SS/PBCH))

Regarding claim 13, ZHANG in view of LUO teaches identifying the sidelink configuration comprises: identifying the sidelink configuration that comprises a resource pool configuration for data transmission via the sidelink channel based at least in part on the signal metric and one or more beam shapes used for measuring the plurality of beams.  (ZHANG, see at least para. 250-252 along with para 162, e.g. in each of the synchronization and acquisition cases, the UE will also acquire the configuration of resource pools on the sidelink and the information to complete beam link pairing with the synchronization node; LUO, see at least para. 105 and fig. 5)

Regarding claim 14, ZHANG in view of LUO teaches transmitting or receiving the data transmission via the sidelink channel based at least in part on the resource pool configuration.  (ZHANG, see at least para. 250-252 along with para 162, e.g. in 

Regarding claim 15, ZHANG in view of LUO teaches generating the signal metric comprises: generating the signal metric based at least in part on measuring the plurality of beams using a plurality of antenna panels of the UE.  (ZHANG, see at least para. 234 along with para 193 and 195, e.g. an UE takes a threshold and compares RSRP measurements of its cell with the threshold; LUO, see at least para. 105 and 102, e.g. UEs configured with beamforming antenna arrays)

Regarding claim 16, ZHANG in view of LUO teaches generating the signal metric comprises: periodically generating an update to the signal metric based at least in part on measuring the plurality of beams.  (ZHANG, see at least para. 234 along with para 193 and 195, e.g. an UE takes a threshold and compares RSRP measurements of its cell with the threshold; LUO, see at least para. 105 and 51, e.g. updates of uplink and downlink beams)

Regarding claim 17, ZHANG in view of LUO teaches establishing an access link with a network entity or a transmission/reception point, wherein the signal metric is generated based at least in part on measuring the plurality of beams of the access link.  (ZHANG, see at least para. 234 along with para 193 and 195, e.g. an UE takes a threshold and compares RSRP measurements of its cell with the threshold; LUO, see at 

Regarding claims 29, 31, 32, 33, 34, 35, 36, 37, 38, 39, and 40, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, and 11, respectively, except each of these claims is in apparatus claim format.
To be more specific, ZHANG in view of LUO also teaches a same or similar apparatus with processor and memory (ZHANG, see at least fig. 1F), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 41, this claim is rejected for the same reasoning as claim 1 except this claim is in apparatus claim format.
To be more specific, ZHANG in view of LUO also teaches a same or similar apparatus with processor and memory (ZHANG, see at least fig. 1F), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 42, this claim is rejected for the same reasoning as claim 1 except this claim is in computer-readable medium claim format.
To be more specific, ZHANG in view of LUO also teaches a same or similar apparatus with processor and memory (ZHANG, see at least fig. 1F), which are well .

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered.  Regarding independent claims 1 and 29, and newly added independent claims 41 and 42, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465